Per Curiam.
This case is before us on a writ of certiorari. The prosecutor is the city of Paterson. The judgment brought up is that of the state board of taxes and assessments. The record disclosed that the question before the state board was the assessment value for the year 1926 of land owned by J. G. Wright, known as Nos. 283-287 Market street, in the city of Paterson; that the assessors of the city,of Paterson assessed the land without regard to the improvements thereon at $60,000; that the Passaic county board of taxation reduced *4this to $40,000, and that on further appeal to the state board the state board affirmed the judgment of the county board and dismissed the appeal of the city of Paterson.
The record further discloses that on the hearing of the appeal by the state board, that board heard testimony of witnesses called by the city of Paterson, and also heard the testimony of the property owner himself. The testimony before the board disclosed that the land in question, with whose value for taxation purposes we are alone concerned in this case, was a triangular plot of ground one hundred and ninety-seven feet by sixty-five feet by fourteen feet, and that there was no other tract in the neighborhood that it could be satisfactorily compared with. In view of the testimony of the landowner in this ease, which we think it will serve no useful purpose to state in detail, we have reached the conclusion that the judgment of the state board cannot be properly disturbed. We think that that testimony of the landowner furnished a legal basis for the judgment of the state board under the authority of United New Jersey Railroad, &c., v. State Board, &c., 100 N. J. L. 131.
The result is that the judgment brought up by this writ will be affirmed.